UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘O’ JS-6
Case No. 2:18-cv-07522-CAS(FFMx) Date March 30, 2020
Title ESTATE OF CESAR RODRIGUEZ ET AL. v. CITY OF LONG BEACH

ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - DEFENDANTS’ MOTION FOR SUMMARY
JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL
SUMMARY JUDGMENT (Dkt. [29], filed on February 14, 2020)

I. INTRODUCTION

Plaintiffs representing the estate of decedent Cesar Rodriguez (“plaintiffs” or “the
Estate”) filed this action following conduct by defendant Officer Martin Ron (“Officer
Ron”) of the defendant City of Long Beach police department (“the City”) that led to
Rodriguez’s death on August 29, 2017.

Plaintiffs filed a complaint to initiate this action on August 28, 2018. Dkt. 1
(“Compl.”). The complaint alleges four claims for relief: (1) a claim pursuant to 42 U.S.C.
§ 1983 against Officer Ron for violation of Rodriguez’s civil rights based on the alleged
use of excessive force that caused Rodriguez’s death; (2) a claim pursuant to 42 U.S.C.
§ 1983 against the City for violation of Rodriguez’s civil rights based on the City’s alleged
failure to adequately train the City’s officers; (3) a state law claim for assault and battery
against both Officer Ron and the City based on the same conduct; and (4) a state law claim
for wrongful death against both Officer Ron and the City, also based on the same conduct.
Compl. §] 28-57. Defendants filed their answer on January 2, 2019. See Dkt. 11.

On February 14, 2020, defendants filed the present motion for summary judgment.
Dkt. 29 (“Mot.”). Defendants simultaneously filed a separate statement of uncontroverted
facts. Dkt. 30 (“SUF”). On March 9, 2020, plaintiffs filed an opposition, Dkt. 35
(“Opposition”), which included a statement of genuine issues of disputed facts, Dkt. 35-1
(“SGD”). On March 13, 2020, defendants filed their reply, Dkt. 38 (“Reply”), along with
a response to defendants’ statement of genuine issues of disputed facts, Dkt. 41 (“RSGD”).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 8
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘O’ JS-6
Case No. 2:18-cv-07522-CAS(FFMx) Date March 30, 2020
Title ESTATE OF CESAR RODRIGUEZ ET AL. v. CITY OF LONG BEACH

ET AL.

 

Having carefully considered the parties’ arguments, the Court finds and concludes
as follows.

Il. FACTUAL BACKGROUND

The following facts are not materially disputed and are set forth for purpose of
background. Unless otherwise noted, the Court references only facts that are
uncontroverted and facts as to which evidentiary objections have been overruled.

A. LBPD Provides Law Enforcement Services To LACMTA

Pursuant to a Transit Law Enforcement Services’ contract (“the Contract”), the Long
Beach Police Department (“LBPD”) provides the Los Angeles County Metropolitan
Transportation Authority (““LACMTA”) with law enforcement services in LACMTA’s
operations. RSGD No. 1. These law enforcement services support LACMTA’s day-to-
day operations across its train lines and stations within Long Beach, California. Id. One
of the services that LBPD provides LACMTA is police officer presence during
LACMTA’s “fare enforcement operations.” Id. Pursuant to the Contract, the LBPD also
removes passengers without a valid transit fare from LACMTA’s trains and stations, and
conducts other “proactive anti-crime operations.” Id.

Before participating in the LBPD and LACMTA partnership, police officers must
satisfy certain requirements. For example, the Contract requires LBPD officers assigned
to the Metro Transportation Section to demonstrate proof of Peace Officer Standards and
Training (P.O.S.T.) certification. RSGD No. 3. Officers must also complete a
probationary period and obtain at least eighteen months of law enforcement experience
before participating in the partnership. Id. Officers cannot participate if they have any
duty restrictions. Id. Furthermore, under the Contract, officers must complete a four-hour
safety course before working on any of these assignments. RSGD No. 4.

B. Rodriguez Is Killed On August 29, 2017

On August 29, 2017, Officer Ron and his partner, Officer Francisco Vasquez
(“Officer Vasquez”), were assigned to patrol the Metro Blue Line in the City of Long
Beach, pursuant to the Contract. See RSGD No. 15. Prior to the start of their shift
patrolling the Metro Blue Line, the officers attended a briefing session with Metro Transit
Security Officers, Ivan Aranda-Acevedo and Sarahi Flores-Zacarias, during which the
parties discussed “fare enforcement activities to be conducted during the shift.”” See RSGD
No. 16. The parties determined that Officer Ron would be assisting Acevedo with fare

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 8
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘OQ’ JS-6
Case No. 2:18-cv-07522-CAS(FFMx) Date March 30, 2020
Title ESTATE OF CESAR RODRIGUEZ ET AL. v. CITY OF LONG BEACH

ET AL.

 

enforcement, and Officer Vasquez would be assisting Flores-Zacarias with the same. See
RSGD No. 17. Specifically, Flores-Zacarias and Acevedo would scan passenger Transit
Access Pass (“TAP”) cards using handheld Mobile Phone Validators (“MVP”) to ensure
that passengers had paid their transit fares on the Metro Blue Line, while Officer Ron and
Officer Vasquez provided them with support. See RSGD No. 18.

At approximately 8:20 p.m., Officer Ron and Acevedo boarded a northbound train
at Willow station in Long Beach. See RSGD No. 19. Once on the train, Acevedo began
using his MVP device to scan passengers’ TAP cards, while Officer Ron followed Acevedo
from behind. See RSGD No. 20. Rodriguez was a passenger on that train. See RSGD No.
21. Acevedo approached Rodriguez and scanned his TAP card. Id. Acevedo’s MVP
showed that Rodriguez’s TAP card was invalid. See RSGD No. 22. Consequently,
Acevedo told Rodriguez that Rodriguez would need to exit the train at the next stop,
Wardlow station. Id. Upon arriving at Wardlow station, Acevedo instructed Rodriguez to
exit the train along with him and Officer Ron. See RSGD No. 26. Officer Vasquez and
Flores-Zacarias also exited the train with other passengers suspected of fare evasion. See
RSGD No. 27.

Defendants claim that Acevedo notified Officer Ron that Rodriguez did not have a
valid proof of fare payment, and that Rodriguez had evaded fare payment in violation of
California Penal Code § 640(c)(1). See RSGD Nos. 23-24. The plaintiffs dispute this and
claim that Acevedo never informed Officer Ron that Rodriguez lacked a valid proof of fare
payment, and that Officer Ron accordingly had no basis to believe that Rodriguez had
violated any law. Id. In either case, the parties agree that Officer Ron then proceeded to
interrogate Rodriguez at the Wardlow station and request that Rodriguez produce a form
of government-issued identification. See RSGD No. 25. Rodriguez said that he did not
have identification. Id.

One of the officers then instructed Rodriguez to take a seat on a bench situated in
the middle of the platform at Wardlow station. See RSGD No. 28. Officer Ron then asked
Rodriguez for his name, date of birth, and city of residence. See RSGD No. 30. Rodriguez
told Officer Ron that his name was “Anthony Rodriguez,” that his date of birth was
September 17, 1993, and that he resided in East Los Angeles. See RSGD No. 31.
Defendants allege that Officer Ron contacted LBPD in order to verify Rodriguez’s identity
using the information Rodriguez provided him with. See RSGD No. 32. LBPD was unable
to match Rodriguez with a California identification number, and Officer Ron drew the
conclusion that Rodriguez had provided a false name in violation of California Penal Code

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 8
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘OQ’ JS-6
Case No. 2:18-cv-07522-CAS(FFMx) Date March 30, 2020
Title ESTATE OF CESAR RODRIGUEZ ET AL. v. CITY OF LONG BEACH

ET AL.

 

Section § 148.9. See RSGD Nos. 33-34. Plaintiffs dispute that Officer Ron actually drew
(or could have reasonably drawn) this conclusion at the time because Officer Ron did not
ask Rodriguez for his California identification number after Rodriguez stated that he did
not have his identification card. Id.

At this point, Officer Ron placed Rodriguez under arrest for violating sections
640(c)(1) and 148.9 of the California Penal Code, and instructed Rodriguez to stand up.
See RSGD Nos. 33, 37. Plaintiffs claim that Officer Ron’s instruction directed Rodriguez
to stand in a location which was only three feet and six inches away from the east edge of
the Wardlow stations train platform to conduct the search. See RSGD No. 37. Defendants
dispute Rodriguez’s proximity to the platform edge. Id. Rodriguez followed the
instruction to stand and assumed a “standing modified” position: “feet shoulder width apart
and hands interlocked behind his head.” See RSGD No. 39. Officer Ron used his night
hand to grip Rodriguez’s interlocked hands, and his left hand to search Rodriguez. See
RSGD No. 41. Officer Ron then found and removed a plastic bag containing a white,
crystalline substance on Rodriguez’s person, which Officer Ron believed to be
methamphetamine, in violation of Health and Safety Code Section 11377(a). See RGSD
No. 43.

The parties dispute the following sequence of events. Defendants state that
Rodriguez, on his own, “bent his knees, lowered his hips, and lunged towards the train
tracks” while Officer Ron conducted the search. See RGSD No. 46. Plaintiffs, on the
other hand, claim that Rodriguez was “placed off balance” by Officer Ron’s “standing
modified” technique and fell toward the tracks. Id. Defendants claim that Rodriguez’s
movements pulled Officer Ron, who was still holding onto Rodriguez’s hands, towards the
train tracks, on top of Rodriguez, who was also moved closer to the train tracks. See RGSD
No. 47. Plaintiffs, however, assert that Rodriguez was pushed off balance by Officer Ron,
and that Rodriguez’s movements were the result of the officer’s search tactics. Id.
Defendants assert that Officer Ron wrapped his left arm around Rodriguez and tried to pull
Rodriguez back toward the middle of the platform away from the tracks, but that both
Officer Ron and Rodriguez fell down as a result of their “momentum.” See RGSD No. 49.
The plaintiff disputes this and claims that Officer Ron intentionally brought Rodriguez to
the ground. Id.

The parties agree that a train was approaching the station while Officer Ron and
Rodriguez fell to the ground, but they dispute whether Officer Ron or Rodriguez knew that
the train was approaching at the time. RSGD Nos. 55, 56. The parties also agree that

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 8
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘O’ JS-6
Case No. 2:18-cv-07522-CAS(FFMx) Date March 30, 2020
Title ESTATE OF CESAR RODRIGUEZ ET AL. v. CITY OF LONG BEACH

ET AL.

 

Officer Ron fell on his mght side, and Rodriguez landed stomach-down with his legs
partially hanging over the edge of the platform. RSGD No. 50. However, the parties
dispute whether Officer Ron attempted to pull Rodriguez away from the train’s path.
RSGD No. 51. When the train reached the station at speed, it prnned Rodriguez’s lower
torso between the train and the platform. See id. He was transported to Long Beach
Memorial Hospital, where he succumbed to his injuries and died later that evening. RSGD
No. 53.

Il, LEGAL STANDARD

Summary judgment is only appropriate where “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). The moving party bears the initial burden of identifying relevant portions of the
record that demonstrate the absence of a fact or facts necessary for one or more essential
elements of each claim upon which the moving party seeks judgment. See Celotex Corp.
v. Catrett, 477 U.S. 317, 323 (1986).

If the moving party meets its initial burden, the opposing party must then set out
specific facts showing a genuine issue for trial in order to defeat the motion. Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); see also Fed. R. Civ. P. 56(c), (e). Summary
judgment must be granted for the moving party if the nonmoving party “fails to make a
showing sufficient to establish the existence of an element essential to that party’s case,
and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322;
see also Abromson v. Am. Pac. Corp., 114 F.3d 898, 902 (9th Cir. 1997).

In light of the evidence presented by the nonmoving party, along with any
undisputed facts, the Court must decide whether the moving party is entitled to judgment
as a matter of law. See T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d
626, 631 & n.3 (9th Cir. 1987). When deciding a motion for summary judgment, “the
inferences to be drawn from the underlying facts . . . must be viewed in the light most
favorable to the party opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986); Valley Nat’] Bank of Ariz. v. ALE. Rouse & Co., 121
F.3d 1332, 1335 (9th Cir. 1997). Summary judgment for the moving party is proper when
a rational trier of fact would not be able to find for the nonmoving party on the claims at
issue. See Matsushita, 475 U.S. at 587.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 8
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘OQ’ JS-6
Case No. 2:18-cv-07522-CAS(FFMx) Date March 30, 2020
Title ESTATE OF CESAR RODRIGUEZ ET AL. v. CITY OF LONG BEACH

ET AL.

 

IV. DISCUSSION

Defendants move for summary judgment on all four of the plaintiffs’ claims. See
Mot. at 9-25. Plaintiffs do not oppose summary judgment on their two federal § 1983
claims, or on their state law claim for assault and battery. See Opp. at iv, 14-25. Although
they do oppose summary judgment on their wrongful death claim, id. at 14-25, they request
that the Court decline to exercise supplemental jurisdiction over that claim pursuant to 28
U.S.C. § 1367(c)(3) and “remand” the matter to state court, id. at iv.! Defendants contend
that the Court should reach and rule on the wrongful death claim, notwithstanding the
dismissal of the federal claims. See Reply at 4-11.

Because there is no opposition to entering judgment for defendants on plaintiffs’
federal claims and state law assault and battery claim, the Court will grant defendants’
motion for summary judgment as to those claims. The question is whether the Court should
exercise jurisdiction to reach the merits of plaintiffs’ remaining state law claim for
negligence and wrongful death.

“Federal courts are courts of limited jurisdiction” possessing the power to hear cases
and claims for relief only when “authorized by Constitution and statute.” Kokkonen v.
Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). In addition to those claims over
which federal courts exercise original subject matter jurisdiction, Congress has authorized
the federal courts to exercise “supplemental jurisdiction” over state law claims “that are so
related to claims in the action within such original jurisdiction that they form part of the
same case or controversy under Article III of the United States Constitution.” See 28
U.S.C. § 1367.

 

Even where that standard is met, a district court may decline to exercise
supplemental jurisdiction over a given claim for relief because the district court has
dismissed all other claims over which it has original jurisdiction. Id. at § 1367(c)(3). This
is true even after the pleadings have closed: “the discretionary question of whether to

 

! To be clear, because this action was not removed to federal court, the Court cannot
“remand” the matter to any state court from which it might have been removed. Instead,
the Court can dismiss the remaining claim without prejudice and permit the plaintiffs to
refile in another court that has jurisdiction, if they so choose. Although plaintiffs use the
term “remand,” this is the procedure they appear to contemplate (see Opp. at iv, referring
to refiling in state court “within 30 days”), and which the Court will consider.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 8
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘O’ JS-6
Case No. 2:18-cv-07522-CAS(FFMx) Date March 30, 2020
Title ESTATE OF CESAR RODRIGUEZ ET AL. v. CITY OF LONG BEACH

ET AL.

 

exercise supplemental jurisdiction remains open throughout the case” and “[w]hen [the]
court dismisses all claims invoking an independent basis of subject matter jurisdiction, ‘it
must reassess its jurisdiction’ over supplemental state-law claims[.]” See Wright & Miller,
13D Fed. Prac. & Proc. Jurid. § 3567.3 (3d ed. 2019) (quoting Motorola Credit Corp. v.
Uzan, 388 F.3d 39, 56, (2d Cir. 2004).

The decision to decline or retain jurisdiction over a state law claim after dismissal
of federal claims is conferred to the sound discretion of the district court. See Sanford v.
MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (explaining that the district court
should consider factors such as “judicial economy, convenience, fairness, and comity”
before deciding to retain or decline jurisdiction). Most courts weighing these factors
continue to follow the Supreme Court’s original maxim that where “federal claims are
dismissed before trial, even though not insubstantial in a jurisdictional sense, the state
claims should be dismissed as well.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715,
726 (1966). Although the Ninth Circuit has been clear that the admonition in Gibbs “has
never meant” that pendant state law claims “must be dismissed” after the dismissal of
anchoring federal claims, it has acknowledged that “|t]he Supreme Court has stated, and
we have often repeated, that ‘in the usual case in which all federal-law claims are
eliminated before trial, the balance of factors . . . will point toward declining to exercise
jurisdiction over the remaining state-law claims.’” Acriv. Varian Assocs., Inc., 114 F.3d
999, 1001 (9th Cir. 1997) (en banc) (quoting Carnegie~Mellon Univ. v. Cohill, 484 U.S.
343, 350 n.7 (1988)).

 

The Court agrees that declining jurisdiction, and dismissing the remaining state law
claim without prejudice, is the sounder approach in this case. Following the plaintiffs’
concessions, all that remains of this case is a California state law claim for wrongful death
pled against California state law enforcement agents. Comity, convenience, fairness, and
judicial economy counsel in favor of allowing these formerly ancillary California state law
issues involving California state actors to be decided in a California court. And while the
Court appreciates defendants’ concern that a new state court action could expose
defendants to additional discovery, these are arguments defendants can make in that forum
should plaintiffs seek documents or deposition testimony duplicative of what has been
produced in this case already.

The Ninth Circuit has affirmed similar decisions to decline jurisdiction. For
example, in Reynolds v. County of San Diego, 84 F.3d 1162 (9th Cir. 1996)—another
§1983 case brought by the estate of an individual killed during an encounter with law

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 8
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘O’ JS-6
Case No. 2:18-cv-07522-CAS(FFMx) Date March 30, 2020
Title ESTATE OF CESAR RODRIGUEZ ET AL. v. CITY OF LONG BEACH

ET AL.

enforcement—the Ninth Circuit held that “after granting summary judgment on the
[federal] civil rights claim” to the County of San Diego, the district court “should have
dismissed the state law claims” for negligence and wrongful death pursuant to 28 U.S.C.
§ 1367(c) instead of ruling upon them. Id. at 1171.* The panel accordingly remanded to
the district court with instructions to dismiss the remaining claim without prejudice. Id.

The Court declines to exercise supplemental jurisdiction over the remaining state
law claim in this case. See Sanford, 625 F.3d at 561. Accordingly, the negligence and
wrongful death claim will be dismissed, without prejudice.

V. CONCLUSION

In accordance with the foregoing, the Court GRANTS defendants’ unopposed
motion for summary judgment on plaintiffs’ two federal § 1983 claims, and plaintiffs’ state
law claim for assault and battery. The motion is DENIED AS MOOT as to plaintiffs’
remaining state law claim for negligence and wrongful death, which the Court
DISMISSES WITHOUT PREJUDICE for lack of subject matter jurisdiction.

Plaintiffs shall have 30 days plus whatever amount of time remained under the
statute of limitations at the time it filed its federal action to refile the dismissed negligence
and wrongful death claim in a state court, if they so choose. See Artis v. D.C., 138 S. Ct.
594, 598 (2018) (holding that 28 U.S.C. § 1367(d)’s “instruction to ‘toll’ a state limitations
period means to hold it in abeyance, 1.e., to stop the clock” in addition to providing a 30
day grace period to refile).

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

 

* The Acri en banc panel disapproved of the Reynolds court’s decision to raise the
§ 1367(c) issue on appeal sua sponte, but did not find its analysis otherwise misguided or
contrary to law. Because plaintiffs raise the issue of § 1367(c) dismissal in their opposition,
the concern is of no moment here.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 8
